United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3330
                                   ___________

Jack L. Jackson,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Santiago Hallazgo, Dr.; Willie          *
Plymell, Nurse, also known as           *        [UNPUBLISHED]
Unknown Willy,                          *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: March 6, 2002

                               Filed: March 11, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Jack L. Jackson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against a nurse and a doctor.
Because the summary judgment record confirms that defendants did not know of and
disregard Mr. Jackson’s serious medical need, his deliberate-indifference claims fail.


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
See Miller v. Schoenen, 75 F.3d 1305, 1309 (8th Cir. 1996) (to establish deliberate
indifference, inmate must show both that he had objectively serious medical need and
that defendants knew of and disregarded that need). Further, “[a]n inmate’s failure
to place verifying medical evidence in the record to establish the detrimental effect
of delay in medical treatment precludes a claim of deliberate indifference to medical
needs.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47B.

      We also deny Mr. Jackson’s motion for appointment of counsel.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS EIGHTH CIRCUIT.




                                         -2-